     Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 1 of 16 Page ID #3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

ILLINOIS STATE PAINTERS WELFARE
FUND, By and Through Its Board of
Trustees; and

PAINTERS DISTRICT COUNCIL #58
401(K) TRUST FUND, By and Through Its
Board of Trustees; and

PAINTERS DISTRICT COUNCIL #58                        Cause No.
FRINGE BENEFIT FUNDS,

         Plaintiffs,

v.

RON WARD, d/b/a RON WARD’S
PAINTING AND DECORATING,

         Defendant.

                                       COMPLAINT

         COME NOW Plaintiffs ILLINOIS STATE PAINTERS WELFARE FUND, PAINTERS

DISTRICT COUNCIL #58 401(K) TRUST FUND, and PAINTERS DISTRICT COUNCIL #58

FRINGE BENEFIT FUNDS, by undersigned Counsel, and for their Complaint against Defendant

RON WARD, d/b/a Ron Ward’s Painting and Decorating, state as follows:

                                           Parties

         1.      Plaintiff ILLINOIS STATE PAINTERS WELFARE FUND (hereinafter “Welfare

Fund”) is an “employee welfare benefit plan” within the meaning of section 3(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1002(1). Welfare

Fund’s Board of Trustees are fiduciaries within the meaning of section 3(21)(A) of ERISA, 29
  Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 2 of 16 Page ID #4




U.S.C. § 1002(21)(A), and are authorized to maintain this cause of action pursuant to Section

502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).

        2.      Contributions to Welfare Fund are received and processed in Maryland Heights, St.

Louis County, Missouri.

        3.      Plaintiff PAINTERS DISTRICT COUNCIL #58 401(k) TRUST FUND

(hereinafter “401(k) Plan”) is a “pension plan” within the meaning of section 3(2)(A) of ERISA,

29 U.S.C. §§ 1002(2)(A). Retirement Savings Fund is a “defined contribution plan” within the

meaning of § 3(34) of ERISA, 29 U.S.C. § 1002(34). Retirement Savings Fund’s Board of

Trustees are fiduciaries within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §§

1002(21)(A), and are authorized to maintain this cause of action pursuant to Section 502(a)(3) of

ERISA, 29 U.S.C. § 1132(a)(3).

        4.      Contributions to 401(k) Plan are received and processed in Collinsville, Madison

County, Illinois.

        5.      Plaintiff PAINTERS DISTRICT COUNCIL #58 FRINGE BENEFIT FUNDS

(hereinafter “District Council Funds”) are certain collectively-bargained fringe benefit funds, for which

Plaintiff 401(k) Plan acts as the authorized collection agent.

        6.      Contributions to District Council Funds are received and processed in Collinsville,

Madison County, Illinois.

        7.      Together, Welfare Fund, 401(k) Plan and District Council Funds shall be referred

to as the “Plaintiff Funds.”

        8.      Defendant RON WARD (Defendant,” or “Ron Ward”) is a natural person residing

in, or around Centralia, Washington County, Illinois.

        9.      Ron Ward conducts business under the name “Ron Ward’s Painting & Decorating.”



                                                    2
  Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 3 of 16 Page ID #5




          10.   Upon information and belief, there is not, and never has been, a filing with the

Illinois Secretary of State’s office establishing a business entity of any kind by the name of “Ron

Ward’s Painting & Decorating.”

          11.   “Ron Ward’s Painting & Decorating” is, therefore, a “doing business as” name of

Ron Ward as an individual, and Ron Ward is therefore individually and personally liable for all

debts and liabilities incurred in the name of “Ron Ward’s Painting & Decorating.”

          12.   Defendant is, was and at all relevant times has been, an employer in an industry

affecting commerce within the meaning of Sections 3(5), (11), (12) and 515 of ERISA, 29 U.S.C.

§§ 1002(5), (11), (12) and 1145; and within the meaning of §§ 2(2), (6) and (7) of the LMRA, 29

U.S.C. § 152(2), (6) and (7).

                                     Jurisdiction and Venue

          13.   This Court has jurisdiction over Plaintiff Funds’ claims by virtue of Sections

502(a)(3) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3), 1145, and pursuant to § 301(a) and (c) of

the LMRA, 29 U.S.C. § 185(a), (c).

          14.   This Court has personal jurisdiction over Defendant pursuant to ERISA § 502(e), 29

U.S.C. § 1132(e) and § 301(c) of the LMRA, 29 U.S.C. § 185(c).

          15.   Venue is proper in this Court pursuant to ERISA Section 502(e)(2), 29 U.S.C. §

1132(e)(2) and § 301(a) of the LMRA, 29 U.S.C. § 185(a).

                                  Facts Common to All Counts

          16.   At all times relevant to Plaintiffs’ Complaint, Defendant is, and/or was, and/or has

been signatory to one or more binding collective bargaining agreements (“Agreement(s)”) with

Painters’ District Council #58, affiliated with the International Union of Painters and Allied

Trades.



                                                 3
  Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 4 of 16 Page ID #6




       17.     The Agreement(s) and/or the Trust Document(s) establishing Plaintiff Funds, and

to which Defendant agreed to be bound, require Defendant to submit reports of hours worked by

his employees working under the terms of the Agreement(s), to make certain contractually-

required hourly contributions, or deductions from employee wages, and to pay said hourly

contributions, or wage deductions to Plaintiff Funds.

       18.     Defendant employs and/or has employed individuals pursuant to said Agreement(s)

to perform on-site construction work within the territorial jurisdiction of Painters District Council

#58 (“Union”).

       19.     As a consequence of employing these individuals, Defendant is required to pay

pension and/or health and welfare contributions, as well as dues, dues check-off and other

contractually-required contributions, at the hourly rates and in the amounts negotiated by the

Union in the applicable collective bargaining agreement(s).

       20.     Pursuant to § 515 of ERISA, 29 U.S.C. § 1145, Cooling Components is required to

make contributions to Welfare Fund in accordance with the terms and conditions of the CBA’s

and/or the terms of the plans establishing Welfare Fund.

       21.     Defendant is required to report and pay fringe benefit contributions to the Plaintiff

Funds by the 15th of each month related to hours worked during the previous month.

       22.     If Defendant does not timely report and pay fringe benefit contributions, in addition

to the fringe benefit contribution liability, the Agreement(s) and/or the Trust Document(s) provide

the contractor shall be liable for Liquidated Damages in the amount of twenty percent (20%) of

contributions due, and interest.




                                                 4
  Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 5 of 16 Page ID #7




        23.     In the event of litigation to collect a fringe benefit delinquency, the Agreement(s),

the Participation Agreement(s) and/or the Trust Document(s) and/or ERISA provide the contractor

shall be liable for interest.

        24.     In the event of litigation to collect a fringe benefit delinquency, the Agreement(s),

the Participation Agreement(s) and/or the Trust Document(s) and/or ERISA provide Defendant

shall be liable for the Plaintiff Funds’ attorneys’ fees and costs, including audit costs.


                                             COUNT I

                                (BREACH OF PROMISSORY NOTE)

                       (ILLINOIS STATE PAINTERS WELFARE FUND)

        COMES NOW Plaintiff Illinois State Painters Welfare Fund, by undersigned Counsel, and

for Count I of their Complaint against Defendant Ron Ward, d/b/a Ron Ward’s Painting and

Decorating, state as follows:

        25.     Welfare Fund restates and reincorporates paragraphs 1 through 24 of its Complaint

as if fully set forth herein.

        26.     During 2018, Defendant as Obligor executed a Promissory Note in favor of Welfare

Fund. See, Exhibit A.

        27.     The Promissory Note concerned delinquent ERISA fringe benefit contributions,

interest, liquidated damages, audit costs and attorneys’ fees and costs due to Welfare Fund.

        28.     The Promissory Note provided for the payment of certain amounts set forth therein

constituting “Principal,” with interest.

        29.     Some, but not all, payments required pursuant to the Promissory Note were made.

        30.     Defendant breached the Promissory Note.




                                                  5
  Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 6 of 16 Page ID #8




       31.     An additional material term of the Promissory Note is,

               ADDITIONAL TERMS. Obligor agrees to submit all future
               monthly fringe benefit contribution reporting forms with payment
               for contributions owed to the Funds on or before the fifteenth (15th)
               day of every month following the execution of this Note. Any
               failure of the Obligor to remain current in reporting and paying its
               future monthly contribution obligations shall constitute a Default
               under this Note.

               See, Exhibit A (emphasis original).

       32.     The Promissory Note further provides with respect to default,

               DEFAULT. Obligor shall be in Default if Obligor fails to make any
               payment when due under this Note or fails to comply with or to
               perform any other term, obligation, covenant or condition contained
               in this Note.

               See, Exhibit A (emphasis original).

       33.     Defendant’s failure to report, or pay contributions to Welfare Fund as alleged in

Count III, Defendant is a default under the Promissory Note.

       34.     The Promissory Note provides as follows with respect to Welfare Fund’s rights in

the event of default:

               THE FUNDS’ RIGHTS. If Obligor is in Default, the Funds may
               declare the entire unpaid principal balance on this Note and all
               accrued unpaid interest and any other amounts owed under this Note
               immediately due and payable without notice, demand or
               presentment and the entire unpaid principal balance on this Note and
               all accrued unpaid interest and any other amounts owed under this
               Note shall be collectable immediately or at any time after such
               Default. In addition to all other remedies the Funds may have upon
               Default hereunder or otherwise, the Funds specifically retain and do
               not waive the right to sue pursuant to the provisions of the Employee
               Retirement Income Security Act of 1974 for the delinquent
               contributions and/or other liability that is the subject of this Note as
               identified in Exhibit “A” or elsewhere in this Note as well as any
               and all other liability that is not identified in Exhibit “A” or
               elsewhere in this Note but that arises out of the same matters giving
               rise to the amounts owed as identified in Exhibit “A” or elsewhere
               in this Note. Nothing contained herein shall require the Funds to

                                                  6
  Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 7 of 16 Page ID #9




                take legal action in the event of a Default by Obligor under this Note.
                If the Funds decide in their sole discretion to permit additional time
                for Obligor to cure a default, such allowance of additional time shall
                not be construed as a waiver of their rights or remedies under this
                Note.

                See, Exhibit A (emphasis original).

        35.     The Promissory Note provides as follows with respect to attorneys’ fees and costs

in the event of default:

                ATTORNEYS’ FEES; EXPENSES. The Funds may hire or pay
                someone else to help collect the amounts owed to the Funds under
                this Note, or to otherwise enforce the provisions of this Note, if
                Obligor does not pay the amounts owed to the Funds or is otherwise
                in Default. Obligor will pay the Funds any such costs and expenses
                incurred by the Funds in the enforcement of the provisions of this
                Note, or collection of any amounts owed to the Funds. This
                includes, subject to any limits under applicable law, the Funds’
                attorneys’ fees and legal expenses, whether or not there is a lawsuit,
                including attorneys’ fees and expenses for bankruptcy proceedings
                (including efforts to modify or vacate any automatic stay or
                injunction), and appeals. If not prohibited by applicable law,
                Obligor also will pay any court costs and service of process fees in
                addition to all other sums and costs provided by law.

                See, Exhibit A (emphasis original).

        36.     Demand was made upon Defendant for payment of the foregoing amount due as a

result of the breach, but Defendants has failed and refused to pay.

        37.     Welfare Fund is entitled to recover all outstanding amounts due and unpaid

pursuant to the Promissory Note.

        38.     Pursuant to the Promissory Note and ERISA, Welfare Fund is entitled to recover

its attorneys’ fees and costs of this action.

        39.     As a result of Defendant’s actions, Welfare Fund has been harmed.




                                                  7
 Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 8 of 16 Page ID #10




         WHEREFORE, Plaintiff Illinois State Painters Welfare Fund respectfully prays that the

Court:

                a.     Enter Judgment for Welfare Fund and against Ron Ward, d/b/a Ron Ward’s

                       Painting and Decorating;

                b.     Enter an Order awarding Welfare Fund all outstanding amounts due

                       pursuant to the Promissory Note, in an amount to be proven at trial;

                c.     Enter an Order awarding Welfare Fund its attorneys’ fees and costs of this

                       action;

                d.     Enter an Order awarding Welfare Fund post-judgment interest;

                e.     Enter Orders for such further relief as the Court deems proper in the

                       premises.


                                           COUNT II

                            (BREACH OF PROMISSORY NOTE)

     (PAINTERS DISTRICT COUNCIL #58 401(k) TRUST FUND AND PAINTERS

                     DISTRICT COUNCIL #58 FRINGE BENEFIT FUNDS)

         COME NOW Plaintiffs Painters District Council #58 401(k) Trust Fund and Painters

District Council #58 Fringe Benefit Funds, by undersigned Counsel, and for Count II of their

Complaint against Ron Ward, d/b/a Ron Ward’s Painting and Decorating, state as follows:

         40.    401(k) Plan and District Council Funds restate and reincorporate paragraphs 1

through 24, and 25 through 39 of Count I of their Complaint as if fully set forth herein.

         41.    During 2018, Defendant as Obligor executed a Promissory Note in favor of 401(k)

Plan and District Council Funds. See, Exhibit B.




                                                  8
 Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 9 of 16 Page ID #11




       42.     The Promissory Note concerned delinquent ERISA fringe benefit contributions,

interest, liquidated damages, audit costs and attorneys’ fees and costs due to 401(k) Plan and

District Council Funds.

       43.     The Promissory Note provided for the payment of certain amounts set forth therein

constituting “Principal,” with interest.

       44.     Some, but not all, payments required pursuant to the Promissory Note were made.

       45.     Defendant breached the Promissory Note.

       46.     An additional material term of the Promissory Note is,

               ADDITIONAL TERMS. Obligor agrees to submit all future
               monthly fringe benefit contribution reporting forms with payment
               for contributions owed to the Funds on or before the fifteenth (15th)
               day of every month following the execution of this Note. Any
               failure of the Obligor to remain current in reporting and paying its
               future monthly contribution obligations shall constitute a Default
               under this Note.

               See, Exhibit B (emphasis original).

       47.     The Promissory Note further provides with respect to default,

               DEFAULT. Obligor shall be in Default if Obligor fails to make any
               payment when due under this Note or fails to comply with or to
               perform any other term, obligation, covenant or condition contained
               in this Note.

               See, Exhibit B (emphasis original).

       48.     Defendant’s failure to report, or pay contributions to Welfare Fund as alleged in

Count IV, Defendant is a default under the Promissory Note.

       49.     The Promissory Note provides as follows with respect to Welfare Fund’s rights in

the event of default:

               THE FUNDS’ RIGHTS. If Obligor is in Default, the Funds may
               declare the entire unpaid principal balance on this Note and all
               accrued unpaid interest and any other amounts owed under this Note

                                                9
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 10 of 16 Page ID #12




               immediately due and payable without notice, demand or
               presentment and the entire unpaid principal balance on this Note and
               all accrued unpaid interest and any other amounts owed under this
               Note shall be collectable immediately or at any time after such
               Default. In addition to all other remedies the Funds may have upon
               Default hereunder or otherwise, the Funds specifically retain and do
               not waive the right to sue pursuant to the provisions of the Employee
               Retirement Income Security Act of 1974 for the delinquent
               contributions and/or other liability that is the subject of this Note as
               identified in Exhibit “A” or elsewhere in this Note as well as any
               and all other liability that is not identified in Exhibit “A” or
               elsewhere in this Note but that arises out of the same matters giving
               rise to the amounts owed as identified in Exhibit “A” or elsewhere
               in this Note. Nothing contained herein shall require the Funds to
               take legal action in the event of a Default by Obligor under this Note.
               If the Funds decide in their sole discretion to permit additional time
               for Obligor to cure a default, such allowance of additional time shall
               not be construed as a waiver of their rights or remedies under this
               Note.
               See, Exhibit B (emphasis original).

       50.     The Promissory Note provides as follows with respect to attorneys’ fees and costs

in the event of default:

               ATTORNEYS’ FEES; EXPENSES. The Funds may hire or pay
               someone else to help collect the amounts owed to the Funds under
               this Note, or to otherwise enforce the provisions of this Note, if
               Obligor does not pay the amounts owed to the Funds or is otherwise
               in Default. Obligor will pay the Funds any such costs and expenses
               incurred by the Funds in the enforcement of the provisions of this
               Note, or collection of any amounts owed to the Funds. This
               includes, subject to any limits under applicable law, the Funds’
               attorneys’ fees and legal expenses, whether or not there is a lawsuit,
               including attorneys’ fees and expenses for bankruptcy proceedings
               (including efforts to modify or vacate any automatic stay or
               injunction), and appeals. If not prohibited by applicable law,
               Obligor also will pay any court costs and service of process fees in
               addition to all other sums and costs provided by law.

               See, Exhibit B (emphasis original).

       51.     Demand was made upon Defendant for payment of the foregoing amount due as a

result of the breach, but Defendants has failed and refused to pay.



                                                 10
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 11 of 16 Page ID #13




        52.     Welfare Fund is entitled to recover all outstanding amounts due and unpaid

pursuant to the Promissory Note.

        53.     Pursuant to the Promissory Note and ERISA, Welfare Fund is entitled to recover

its attorneys’ fees and costs of this action.

        54.     As a result of Defendant’s actions, Welfare Fund has been harmed.

        WHEREFORE, Plaintiffs Painters District Council #58 401(k) Trust Fund and Painters

District Council #58 Fringe Benefit Funds respectfully pray that the Court:

                a.      Enter Judgment for 401(k) Plan and District Council Funds and against Ron

                        Ward, d/b/a Ron Ward’s Painting and Decorating;

                b.      Enter an Order awarding 401(k) Plan and District Council Funds all

                        outstanding amounts due pursuant to the Promissory Note, in an amount to

                        be proven at trial;

                c.      Enter an Order awarding 401(k) Plan and District Council Funds their

                        attorneys’ fees and costs of this action;

                d.      Enter an Order awarding 401(k) Plan and District Council Funds post-

                        judgment interest;

                e.      Enter Orders for such further relief as the Court deems proper in the

                        premises.




                                                  11
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 12 of 16 Page ID #14




                                           COUNT III

                  (DELINQUENT FRINGE BENEFIT CONTRIBUTIONS)

                      (ILLINOIS STATE PAINTERS WELFARE FUND)

   COMES NOW Plaintiff Illinois State Painters Welfare Fund, by undersigned Counsel, and for

Count III of its Complaint against Ron Ward, d/b/a Ron Ward’s Painting and Decorating, state as

follows:

        55.    Welfare Fund restates and reincorporates paragraphs 1 through 24, 25 through 39

of Count I, and 40 through 54 of Count II of their Complaint as if fully set forth herein.

        56.    Defendant is obligated to report and pay fringe benefit contributions to Welfare

Fund.

        57.    Despite that obligation, Defendant has failed to report, or pay all required

contributions to Welfare Fund.

        58.    Demand was made upon Defendant to submit the necessary reports and payments,

but Defendant has failed to do so.

        59.    Welfare Fund is suffering and will continue to suffer immediate, severe and

irreparable harm unless Defendant is ordered to submit all outstanding remittance reports and

payment of all contributions due.

        60.    Welfare Fund is entitled to an Order that Defendant submit all outstanding

remittance reports.

        61.    Welfare Fund is entitled to an award of all outstanding contributions as reflected in

said remittance reports.

        62.    Welfare Fund is entitled to an award of Liquidated Damages and interest.

        63.    Welfare Fund is entitled to an award of its attorneys’ fees and costs.



                                                 12
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 13 of 16 Page ID #15




         64.    As a result of the acts and omissions complained of herein, Welfare Fund has been

harmed.

         WHEREFORE, Plaintiff Illinois State Painters Welfare Fund respectfully prays that the

Court:

                a.     Enter Judgment for Welfare Fund and against Defendant Ron Ward, d/b/a

                       Ron Ward’s Painting and Decorating;

                b.     Enter Orders for temporary, preliminary and permanent injunctive relief

                       that Defendant immediately submit all outstanding remittance reports;

                c.     Enter an Order awarding Plaintiff Welfare Fund the contributions

                       determined to be due by said remittance reports;

                d.     Enter an Order awarding Plaintiff Welfare Fund Liquidated Damages in an

                       amount to be proven at trial;

                e.     Enter an Order awarding Plaintiff Welfare Fund pre-judgment interest in an

                       amount to be proven at trial;

                f.     Enter an Order awarding Plaintiff Welfare Fund its attorneys’ fees and

                       costs;

                g.     Enter an Order awarding Plaintiff Welfare Fund appropriate post-judgment

                       interest;

                h.     Enter Orders for such further relief as the Court deems proper in the

                       premises.




                                                13
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 14 of 16 Page ID #16




                                             COUNT IV

                  (DELINQUENT FRINGE BENEFIT CONTRIBUTIONS)

(PAINTERS DISTRICT COUNCIL #58 401(k)TRUST FUND and PAINTERS DISTRICT

                          COUNCIL #58 FRINGE BENEFIT FUNDS)

       COME NOW Plaintiffs Painters District Council #58 401(k) Trust Fund and Painters

District Council #58 Fringe Benefit Funds, by undersigned Counsel, and for Count IV of their

Complaint against Ron Ward, d/b/a Ron Ward’s Painting and Decorating, state as follows:

       65.     401(k) Plan and Fringe Benefit Funds restate and reincorporate paragraphs 1

through 24, 25 through 39 of Count I, 40 through 54 of Count II, and 55 through 64 of Count III

of their Complaint as if fully set forth herein.

       66.     Defendant is obligated to report and pay fringe benefit contributions to 401(k) Plan

and Fringe Benefit Funds.

       67.     Despite that obligation, Defendant has failed to report, or pay all required

contributions to 401(k) Plan and Fringe Benefit Funds.

       68.     Demand was made upon Defendant to submit the necessary reports and payments,

but Defendant has failed to do so.

       69.     401(k) Plan and Fringe Benefit Funds are suffering and will continue to suffer

immediate, severe and irreparable harm unless Defendant is ordered to submit all outstanding

remittance reports and payment of all contributions due.

       70.     401(k) Plan and Fringe Benefit Funds are entitled to an Order that Defendant submit

all outstanding remittance reports.

       71.     401(k) Plan and Fringe Benefit Funds are entitled to an award of all outstanding

contributions as reflected in said remittance reports.



                                                   14
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 15 of 16 Page ID #17




       72.    401(k) Plan and Fringe Benefit Funds are entitled to an award of Liquidated

Damages and interest.

       73.    401(k) Plan and Fringe Benefit Funds are entitled to an award of its attorneys’ fees

and costs.

       74.    As a result of the acts and omissions complained of herein, 401(k) Plan and Fringe

Benefit Funds have been harmed.

       WHEREFORE, Painters District Council #58 401(k) Trust Fund and Painters District

Council #58 Fringe Benefit Funds respectfully prays that the Court:

              a.        Enter Judgment for Plaintiff Painters District Council #58 401(k) Trust

                        Fund and Painters District Council #58 Fringe Benefit Funds and against

                        Defendant Ron Ward, d/b/a Ron Ward’s Painting and Decorating;

              b.        Enter Orders for temporary, preliminary and permanent injunctive relief

                        that Defendant immediately submit all outstanding remittance reports;

              c.        Enter an Order awarding 401(k) Plan and Fringe Benefit Funds the

                        contributions determined to be due by said remittance reports;

              d.        Enter an Order awarding 401(k) Plan and Fringe Benefit Funds Liquidated

                        Damages in an amount to be proven at trial;

              e.        Enter an Order awarding 401(k) Plan and Fringe Benefit Funds pre-

                        judgment interest in an amount to be proven at trial;

              f.        Enter an Order awarding 401(k) Plan and Fringe Benefit Funds their

                        attorneys’ fees and costs;

              g.        Enter an Order awarding 401(k) Plan and Fringe Benefit Funds appropriate

                        post-judgment interest;



                                                  15
Case 3:20-cv-00505-GCS Document 2 Filed 06/01/20 Page 16 of 16 Page ID #18




          h.    Enter Orders for such further relief as the Court deems proper in the

                premises.

                                            Respectfully Submitted,

                                            Cavanagh & O’Hara LLP


                                              /s/ James R. Kimmey
                                            JAMES R. KIMMEY, ARDC 6314932
                                            101 W. Vandalia St., Suite 245
                                            Edwardsville, IL 62025
                                            (618) 692-5250 (tel.)
                                            (681) 692-5254 (fax)
                                            jaykimmey@cavanagh-ohara.com




                                       16
